Citation Nr: 0626469	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  01-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
chronic acquired disability of the right knee.

2.  Entitlement to service connection for a back disability 
with arthritis, including as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in June 2004 when the new and material claim was denied and 
the back claim was remanded to cure a procedural defect.  The 
veteran appealed the Board's June 2004 denial of service 
connection for the right knee to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated April 
19, 2005, the Court vacated the Board's June 2004 denial of 
service connection for the right knee and remanded this 
matter to the Board for compliance with the instructions 
included in an April 2005 Joint Remand.  In December 2005, 
the Board remanded both issues to the RO with instructions to 
obtain the veteran's pertinent records from the Social 
Security Administration and to provide proper VCAA 
notification regarding the veteran's claim of service 
connection for a back disorder.

The veteran testified at a Board videoconference hearing in 
September 2003.  The Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  The veteran was 
afforded the opportunity to testify at another Board hearing, 
but he indicated in a November 2005 communication that he did 
not want an additional hearing.

The veteran had previously been represented in these claims 
by Barbara S. Girard, Attorney at Law.  In February 2006, VA 
received a new Form 22a which was signed by the veteran and 
dated November 2005, designating Virginia A. Girard-Brady, 
Attorney at Law as the veteran's representative.  The 
February 2006 correspondence included the new 
representative's instruction that the new Form 22a was to 
revoke the representation of Barbara S. Girard.  VA has been 
informed that the cause of this change was the retirement 
from practice of the former representative.  The RO appears 
to have accepted the change in representation while handling 
this case on remand and, in any event, the retirement of the 
former representative constitutes good cause to grant the 
motion to change representatives without further delay.  See 
38 C.F.R. § 20.1304.


REMAND

The Board also notes that the December 2005 Board remand (in 
part) instructed the RO to obtain records from the Social 
Security Administration (SSA).  The Board's remand was for 
the purpose of complying with the Joint Motion upon which the 
April 2005 Court Order was based.  That Joint Motion directed 
the Board to obtain all Social Security records.  

The record reflects that the RO requested the Social Security 
records, but that no reply has yet been received.  In May 
2006, the veteran submitted a statement instructing VA to 
proceed and adjudicate the claim without the SSA records.  
However, in Winn v. Brown, 8 Vet.App. 510, 514 (1996), the 
United States Court of Appeals for Veterans Claims held that  
"[N]either the appellant nor VA has the authority to modify 
an order of this Court without leave of the Court."  Under 
the circumstances, the Board believes that VA cannot 
terminate its efforts to obtain the veteran's Social Security 
records simply because the veteran asks that the case be sent 
back to the Board without such records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should again request the 
veteran's Social Security records, to 
include both administrative records 
associated with any claim(s) for 
disability benefits, as well as medical 
records relied upon.  It is imperative 
that the RO obtain a response from the 
Social Security Administration.  If the 
Social Security Administration reports 
that there has been no disability claim 
made or that the veteran's Social 
Security records cannot be located or 
have been destroyed, then the file should 
be formally documented to that effect to 
show VA's compliance with the Court 
Order. 

2.  After completion of the above, the RO 
should review the expanded records and 
determine if the right knee claim has 
been reopened and, if so, whether service 
connection is warranted for right knee 
disability.  The RO should also determine 
if service connection is warranted for a 
back disorder with arthritis on any 
basis.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
April 2005 Court Order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


